NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 3, 2018*
                                  Decided May 7, 2018

                                         Before

                         JOEL M. FLAUM, Circuit Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

No. 18-1128

JILL OTIS,                                         Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                          No. 17-C-1767

STATE OF WISCONSIN, et al.,                        Lynn Adelman,
     Defendants-Appellees.                         Judge.


                                       ORDER

        Jill Otis appeals the dismissal at screening, 28 U.S.C. § 1915(e)(2)(B), of her
complaint for lack of jurisdiction. She challenges a Wisconsin state-court decision
terminating her parental rights and placing her child first with the child’s father and
later in foster care. She sued the State of Wisconsin, Racine County, the county’s Human
Services Department, and a department employee. The district judge, adopting a
magistrate judge’s report and recommendation, dismissed the case for lack of

       *The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1128                                                                          Page 2

subject-matter jurisdiction because the parties are not diverse and Otis alleged an
amount in controversy less than the jurisdictional minimum, see 28 U.S.C. § 1332(a).
After the judgment was entered, Otis filed a motion for reconsideration with the district
court alleging $80,000 in damages, but the district judge denied the motion because it
did not “show grounds for setting aside the order or judgment.”

        Otis’s appellate brief is difficult to parse but her complaint was properly
dismissed for lack of subject-matter jurisdiction. The party asserting jurisdiction bears
the burden of establishing that it exists. Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010). In
her complaint Otis said that she is a citizen of Wisconsin. She did not allege the
citizenship of the other parties until she received the magistrate judge’s
recommendation to the district judge to dismiss the case. At that point she asserted only
that the state employee whom she sued was a citizen of Wisconsin. Because the plaintiff
must assert that adverse parties are citizens of different states in order to establish
jurisdiction under the diversity statute, see 28 U.S.C. § 1332(a)(1), Otis has not cured the
fatal jurisdictional defect.

                                                                               AFFIRMED